Citation Nr: 1633200	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  09-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date earlier than September 20, 2006, for the award of a 40 percent rating for intervertebral disc syndrome of the thoracolumbar spine, L5-S1.

2. Entitlement to an effective date earlier than September 20, 2006, for the award of a 20 percent rating for erectile dysfunction.

3. Whether new and material evidence was received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, depression and sleep disturbances.

4. Entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression and sleep disturbances.

5. Entitlement to service connection for a disability manifested by fatigue.

6. Entitlement to service connection for a disability manifested by gastrointestinal signs or symptoms other than bowel dysfunction.

7. Entitlement to service connection for a disability manifested by joint and muscle pain.

8. Entitlement to service connection for a disability manifested by abnormal weight loss/gain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1991 to August 1991 and from November 1993 to April 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Muskogee, Oklahoma and Houston, Texas.  Jurisdiction of this case currently resides with the Houston RO.

In October 2015, the Board remanded the appeal for issuance of a statement of the case regarding the issues of entitlement to service connection for disability manifested by fatigue, disability manifested by gastrointestinal signs or symptoms, disability manifested by joint and muscle pain and disability manifested by abnormal weight loss/gain, and the matter of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include PTSD.  The appeal was also remanded to schedule the Veteran for a videoconference hearing before the Board regarding the issues of entitlement to effective dates earlier than September 20, 2006, for the award of a 40 percent rating for intervertebral disc syndrome of the thoracolumbar spine and the award of a 20 percent rating for erectile dysfunction.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned which addressed all issues listed above on the cover page.  A transcript of the hearing is of record.  Because the March 2016 hearing addressed the issues that were to be discussed at a scheduled April 2016 hearing, the Veteran withdrew his request for the April 2016 hearing.

The appeal is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for disabilities manifested by fatigue, gastrointestinal signs or symptoms other than bowel dysfunction, joint and muscle pain, and abnormal weight loss/gain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. By January 2002 rating decision, the Veteran's service-connected intervertebral disc syndrome was increased to 20 percent beginning October 30, 2000, but a rating in excess of 20 percent was denied.  The Veteran did not appeal this rating decision and it became final.

2. On February 25, 2004, a new claim for an increased rating for intervertebral disc syndrome was received from the Veteran.  An increase in the Veteran's intervertebral disc syndrome, approximating forward flexion of the thoracolumbar spine to 30 degrees or less, preceded the February 25, 2004 claim by more than one year.

3. The Veteran's erectile dysfunction more nearly approximated deformity of the penis with loss of erectile power prior to an initial February 25, 2004, claim for service connection for erectile dysfunction.

4. An August 2004 rating decision denied entitlement to service connection for a mental health condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

5. Evidence added to the record since the August 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression and sleep disturbances.

6. The evidence is at least evenly balanced as to whether the Veteran's anxiety and depression are caused by his service-connected lumbar spine intervertebral disc syndrome.




CONCLUSIONS OF LAW

1. The criteria for assignment of a 40 percent rating for intervertebral disc syndrome of the thoracolumbar spine, L5-S1, effective February 25, 2004 have been met.  38 U.S.C.A. §§ 1155, 5110(b) (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5243 (2015).

2. The criteria for assignment of a 20 percent rating for erectile dysfunction, effective February 25, 2004, have been met.  38 U.S.C.A. §§ 1155, 5110(b); 38 C.F.R. §§ 3.400(b)(2), 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522 (2015).

3. New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression and sleep disturbances.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. With reasonable doubt resolved in favor of the Veteran, anxiety and depression are proximately due to service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates

The Veteran seeks entitlement to effective dates earlier than September 20, 2006, for the award of a 40 percent rating for intervertebral disc syndrome of the thoracolumbar spine, L5-S1, and for the award of a 20 percent rating for erectile dysfunction.  At the March 2016 hearing, the Veteran specifically requested a 40 percent rating for intervertebral disc syndrome beginning February 25, 2004, and a 20 percent rating for erectile dysfunction beginning February 25, 2004.  An appellant may limit the scope of an appeal by clearly expressing an intent to exclude certain issues from appellate consideration, see AB v. Brown, 6 Vet. App. 35, 39 (1993), or by withdrawing issues already certified for appeal, see Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996); 38 C.F.R. § 20.204 (2015); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014) (acknowledging that "the appellant generally controls the scope of appellate review").  For reasons discussed in further detail below, the Board is granting the full benefit of both claims as limited in scope by the Veteran.  The Board will constrain its discussion accordingly.

Intervertebral Disc Syndrome

By way of background, the Veteran has been in receipt of service connection for intervertebral disc syndrome since April 1995.  Prior to the most recent claim for increased rating, a January 2002 rating decision awarded a 20 percent evaluation from October 2000 but denied a rating in excess of 20 percent.  The Veteran was notified of this denial in a letter later that month but did not appeal and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In correspondence dated February 25, 2004, the Veteran requested an increased rating.  A March 2005 rating decision denied a rating in excess of 20 percent and in a May 2005 the Veteran submitted a timely notice of disagreement.  Following an August 2006 Statement of the Case, in a September 2006 "appeal election form," the Veteran timely perfected the appeal.  Thus, notwithstanding the fact that a December 2008 statement of the case treated the present appeal as arising from a September 2006 claim, the Board finds that it arises from the February 25, 2004 claim.

A November 2007 rating decision subsequently awarded a 40 evaluation beginning September 20, 2006.  The Veteran contends that a 40 percent rating is warranted from February 25, 2004.

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In general, three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38  C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

The Veteran's intervertebral disc syndrome is currently rated under Diagnostic Code 5243 which allows for evaluation under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the General Rating Formula for Disease and Injuries of the Spine, a 40 percent evaluation will be assigned for, among other things, forward flexion of the thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula.

In this case, at a May 2004 VA spine examination, range of motion testing revealed 35 degrees of forward flexion of the thoracolumbar spine with pain beginning at zero degrees.  The examiner noted that range of motion of the spine was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination with pain having the biggest functional impact.  Considering the examiner's indication that pain resulted in additional limitation of motion, and that pain began well before 35 degrees of forward flexion, the Board finds that it reasonable to conclude that Veteran had less than 30 degrees of forward flexion of the thoracolumbar spine, thereby warranting a 40 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, General Rating Formula (2015).

At the March 2016 hearing, the Veteran stated that his back disability had worsened well before September 2006.  As the Veteran contends that he warrants a 40 percent rating beginning February 25, 2004, the Board construe his statement as indicating that such worsening occurred more than one year prior to the date the claim was received.  38 C.F.R. § 3.400(o)(2).  Accordingly, a 40 percent rating for intervertebral disc syndrome is warranted beginning February 25, 2004.

Erectile Dysfunction

By way of background, a March 2005 rating decision granted service connection for erectile dysfunction, assigning a noncompensable rating effective February 25, 2004.  In April 2005, the Veteran timely appealed.  Subsequently, a May 2005 rating decision again denied entitlement to a compensable rating and, in December 2005, the Veteran timely appealed once more.

The Veteran contends that he timely perfected this appeal.  While a statement of the case was issued in June 2006, the claims file is negative for a VA Form 9 received within 60 days of this statement of the case.  See 38 C.F.R. § 20.302(b) (2015).  There is, however, an undated internal VA memorandum with a VBMS receipt date of September 16, 2009, indicating that it was unclear to the RO whether the appeal as erectile dysfunction had been perfected.

The Court has held that timely filing of a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).  In light of the RO's uncertainty regarding this issue, and considering the appellant's contentions, the Board will do so here.

Thus, notwithstanding the fact that a December 2008 statement of the case treated the claim as arising from a September 2006 correspondence, here, the Board finds that the present appeal arises from the February 25, 2004 claim.

A November 2007 rating decision subsequently awarded a 20 evaluation beginning September 20, 2006.  The Veteran contends that a 20 percent rating is warranted from February 25, 2004.

The present appeal regarding erectile dysfunction arises from the initial grant of service connection.  For claims for service connection received more than one year after separation from service, the effective date shall be the date of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The Veteran's erectile dysfunction is rated under Diagnostic Code 7522, applicable to penis deformity with loss of erectile power.  Under Diagnostic Code 7522, a single 20 percent disability rating is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

Although the May 2004 VA examiner noted that the Veteran could not achieve an erection, no genital examination was performed so there was no indication as to whether there was also a penile deformity.  Subsequently, a June 2007 VA contract examiner diagnosed the Veteran with a penile deformity.  At that time, the Veteran reported that the deformity had existed for about nine years.  The Veteran is competent to report such observable symptomatology and the Board finds his reports to be credible.  Accordingly, since a penile deformity with loss of erectile power onset prior to the February 25, 2004 claim, a 20 percent rating is warranted effective the date of claim.  38 C.F.R. § 3.400(b)(2).

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period following a rating decision will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here, in an August 2004 rating decision, the Muskogee, Oklahoma RO denied the Veteran's claim of entitlement to service connection for a mental health condition.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received since the August 2004 denial incudes two private medical opinions: a July 2012 opinion from a Dr. Hernandez and a May 2012 opinion from a private behavioral therapist.  Dr. Hernandez opined that the Veteran's profile and test results were consistent with a traumatic event experienced in military service; the behavioral therapist opined that the Veteran's current anger, depression, anxiety and PTSD were the result of his military career.  As these opinions were not of record at the time of the prior final denial, and relate to an unestablished fact necessary to substantiate the claim, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression and sleep disturbances, is reopened.  38 C.F.R. § 3.156(a).

Service Connection

The Veteran has alleged that his service-connected disabilities have caused his acquired psychiatric disorders.  Service connection may be established for a disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran in this case is service-connected for urinary incontinence, intervertebral disc syndrome of the lumbar spine, erectile dysfunction, left and right lower extremity radiculopathy, right testicle pain and bowel dysfunction.  Post-service medical records show current diagnoses of acquired psychiatric disorders including anxiety and depression.  The dispositive issue is therefore whether any service-connected disability caused or aggravated any current acquired psychiatric disorder.

The May 2012 behavioral therapist identified the service-connected back disability as a cause of the Veteran's acquired psychiatric disorders which include depression and anxiety.  A September 2014 VA treatment record shows that after the Veteran reported frustration and depression due to his physical limitations and resulting chronic pain, a VA psychologist diagnosed him with persistent depressive disorder.  At the March 2016 hearing, the Veteran also reported that his doctors have told him that his service-connected disabilities have caused his acquired psychiatric disorders.

The Board finds this evidence sufficient to grant service connection.  The May 2012 therapist noted that he was very familiar with the Veteran's situation since he had been treating him for nearly one year.  His opinion is otherwise supported by the evidence of record, to include the September 2014 treatment record, and it is consistent with the Veteran's lay testimony.  While the May 2012 therapist did not indicate that he had reviewed the claims file and his rationale was somewhat cursory, there is no negative opinion.  Accordingly, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's depression and anxiety are secondary to his service-connected lumbar spine disability.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to service connection for anxiety and depression is warranted.  38 U.S.C.A. § 5107(b).





ORDER

Entitlement to a 40 percent rating for intervertebral disc syndrome of the thoracolumbar spine, L5-S1, beginning February 25, 2004, is granted, subject to the regulations governing payment of monetary awards.

Entitlement to a 20 percent rating for erectile dysfunction beginning February 25, 2004 is granted, subject to the regulations governing payment of monetary awards.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression and sleep disturbances, is reopened.

Entitlement to service connection for anxiety and depression is granted.


REMAND

As to the remaining appeals, the Veteran at times has attributed his claims for joint and muscle pain, weight gain, chronic fatigue, and gastrointestinal symptoms to an undiagnosed illness associated with the Persian Gulf.  Veterans who served in the Southwest Theater of Operations during the Persian Gulf War may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(A),(B) (2015).  Significantly, however, the Veteran's DD-214s and personnel records show that his only foreign service took place in Korea.  Accordingly, the provisions relating to compensation for certain disabilities occurring in Persian Gulf veterans are not for application.

In a March 2013 notice of disagreement and at the March 2016 hearing, the Veteran offered alternative theories of service connection: that all four claimed disabilities are secondary to medications taken for his various service-connected disabilities; that fatigue is secondary to his service-connected musculoskeletal and psychiatric disabilities; that joint and muscle pain is the result of repeated falls due to his service-connected back disorder; and that weight changes are the result of inactivity from his service-connected disabilities.

At the hearing, the Veteran reported that he has been diagnosed with chronic fatigue syndrome and irritable colon syndrome.  As noted below, there appear to be outstanding treatment records which could substantiate such diagnoses, as well as any disorders manifested by joint and muscle pain and abnormal weight changes.  Post-service treatment records do show complaints relating to each of these claimed disorders and, considering the low threshold required to obtain an examination, that a medical opinion would assist the Board in rendering a decision to include identifying the nature and scope of each claimed disorder, and that the Veteran has offered testimony suggesting a relationship between his service-connected disabilities and his claimed disabilities, in this case, the Board finds that a VA examination and opinion is warranted.

Finally, at the hearing the Veteran reported that he had received treatment for all of his claimed disabilities at VA medical facilities in Harlingen, Texas.  Records from these facilities dated after January 2015 appear to be outstanding.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records not already contained in the claims file, to include any records associated with the VA Texas Valley Costal Bend Health Care System in Harlingen, Texas, from January 2015 to the present.

2. Schedule the Veteran for a VA examination as to the etiology of any disability manifested by joint and muscle pain, weight gain, chronic fatigue, and gastrointestinal symptoms.  All necessary tests should be conducted.  The claims file should be reviewed by the examiner.

The examiner should first diagnose all current disabilities manifested by joint and muscle pain, weight gain, chronic fatigue, and gastrointestinal symptoms.

Then, as to any diagnosed disorder manifested by joint and muscle pain, weight gain, chronic fatigue, and/or gastrointestinal symptoms, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disorder is related to or had its onset during the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed disorder manifested by joint and muscle pain, weight gain, chronic fatigue, and/or gastrointestinal symptoms was caused or aggravated (permanently made worse) by any service-connected disorder, to include any medications taken as a result of the service-connected disabilities.  If there is evidence of aggravation, the examiner should describe the extent of aggravation with as much detail as possible.

A complete rationale should accompany any opinion provided.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


